Case 4:18-cv-00442-ALM-CMC Document 178-2 Filed 08/04/20 Page 1 of 3 PageID #: 9158




                               Exhibit 2
8/4/2020
      Case   4:18-cv-00442-ALM-CMCYahoo Mail - Butowsky
                                     Document           v Folkenflik
                                                     178-2      Filed- Responsive
                                                                         08/04/20 email isPage
                                                                                           in Goldfynch
                                                                                                   2 of 3 PageID #: 9159


    Butowsky v Folkenflik - Responsive email is in Goldfynch

    From: richard@onlinesecurity.com

    To:      tyclevenger@yahoo.com

    Cc:      balot@onlinesecurity.com
    Date: Tuesday, July 21, 2020, 06:07 PM EDT



    Ty,


    I have uploaded the email responsive to the 224
    keywords into a Goldfynch repository. It has been
    processed and is ready for review. I added you
    as a user and you should have a received an email
    from Goldfynch with access information.


    If you would like me to setup accounts for the
    KLDiscovery review staff please send me their
    email addresses and I will get that done. We will
    need to arrange a time to train them on the
    Goldfynch interface.


    Richard




    Richard Gralnik

    V.P. of Forensic Investigations

    OnlineSecurity, Inc.



    3000 S. Robertson Blvd., Suite 288

    Los Angeles, CA. 90034

    Phone: 310.815.8855 Ext. 218

    Fax:      310.815.8808



                                                                                                                           1/2
8/4/2020
      Case   4:18-cv-00442-ALM-CMCYahoo Mail - Butowsky
                                     Document           v Folkenflik
                                                     178-2      Filed- Responsive
                                                                         08/04/20 email isPage
                                                                                           in Goldfynch
                                                                                                   3 of 3 PageID #: 9160

    Cell:    310.569.5141



    richard@onlinesecurity.com

    www.onlinesecurity.com




                                        OnlineSecurity                     TM




                                       Comprehensive Litigation Support

      This email may contain material that is confidential and/or privileged information for the sole use of the
    intended recipient. Any review, reliance or distribution by others or forwarding without express permission
     is strictly prohibited. If you have received this transmission in error, please promptly notify the sender by
                         reply email and then delete all copies of the transmission. Thank you.




                                                                                                                           2/2
